 1                                 UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF CALIFORNIA
 2                                      SAN FRANCISCO DIVISION
 3

 4
         In re:
 5                                                       Bankruptcy Case
         PG&E CORPORATION,
 6                                                       No. 19-30088 (DM)
                  - and -
 7                                                       Chapter 11
         PACIFIC GAS AND ELECTRIC
 8       COMPANY,                                        (Lead Case)

 9                                    Debtors.           (Jointly Administered)

10        Affects PG&E Corporation
          Affects Pacific Gas and Electric Company
11        Affects both Debtors
12       * All papers shall be filed in the Lead Case,
         No. 19-30088 (DM).
13

14
            MONTHLY FEE STATEMENT OF KPMG LLP FOR COMPENSATION FOR SERVICES
15       RENDERED AND REIMBURSEMENT OF EXPENSES AS INFORMATION TECHNOLOGY, RISK,
                    AND LEGAL SUPPORT CONSULTANTS TO THE DEBTORS FOR
16                 THE PERIOD FROM JANUARY 29, 2019 THROUGH MARCH 31, 2019

17   Name of Applicant:                                  KPMG LLP
18   Authorized to Provide                               The above-captioned Debtors
     Professional Services to:
19
     Date of Retention:                                  June 11, 2019 nunc pro tunc to
20                                                       January 29, 20191
21   Period for which compensation and                   January 29, 2019 through March 31, 2019
     reimbursement is sought:
22
     Amount of Compensation sought as
23   actual, reasonable, and necessary:                  $ 1,435,402.86 (80% of $1,794,253.58)
24   Amount of Expense Reimbursement sought
     as actual, reasonable, and necessary:               $   15,631.45
25
     This is a(n): __X_monthly       ____interim ____final application
26

27   1
     On June 12, 2019, the Court entered the Order Pursuant to 11 U.S.C. § 327(a) and 328 (a) and Fed.
    R. Bankr. P. 2014(a) and 2016 For Authority to Retain and Employ KPMG LLP as Information
28
    Technology, Risk and Legal Support Consultants to the Debtors Nunc Pro Tunc to the Petition Date
    [Dkt. No. 2503] (the “Retention Order”).
 Case: 19-30088 Doc# 2556 Filed: 06/14/19 Entered: 06/14/19 17:53:14 Page 1 of
                                               4
 1          KPMG LLP (“KPMG” or the “Applicant”), Information Technology, Risk and Legal Support

 2   Consultants for PG&E Corporation and Pacific Gas and Electric Company (the “Debtors”), hereby
 3
     submits its Monthly Fee Statement (the “Monthly Fee Statement”) for allowance and payment of
 4
     compensation for professional services rendered and reimbursement of actual and necessary expenses
 5
     incurred for the period commencing January 29, 2019 through March 31, 2019 ( the “Fee Period”)
 6
     pursuant to the Order Pursuant to 11 U.S.C §§ 331 and 105(a) and Fed. R. Bankr. P. 2016 for Authority
 7

 8   to Establish Procedures for Interim Compensation and Reimbursement of Expenses of Professionals,

 9   entered on February 27, 2019 [Docket no. 701] (the “Interim Compensation Procedures Order”).
10          By this Monthly Fee Statement, the Applicant requests allowance and payment of $1,435,402.86
11
     (80% of $1,794,253.58) as compensation for professional services rendered to the Debtors during the
12
     Fee Period and allowance and payment of $15,631.45 (representing 100% of expenses allowed) as
13
     reimbursement for actual and necessary expenses incurred by the Applicant during the Fee Period.
14
            Annexed hereto as Exhibit A is the name of each professional who performed services for the
15

16   Debtors in connection with these Chapter 11 Cases during the Fee Period covered by this Fee Statement

17   and the hourly rate and total fees for each professional. Attached hereto as Exhibit B is a summary of
18   hours during the Fee Period by category. Attached hereto as Exhibits C1 – C8 are the detailed time
19
     entries for the Fee Period. Attached hereto as Exhibit D is a summary of expenses incurred during the
20
     Fee Period. Attached hereto as Exhibit D1 are the detailed expense entries for the Fee Period.
21
            PLEASE TAKE FURTHER NOTICE that, in accordance with the Interim Compensation
22

23   Procedures Order, responses or objections to this Monthly Fee Statement, if any, must be filed and served

24   on or before 4:00 p.m. (Pacific Time) on the 21st day (or the next business day if such day is not a

25   business day) following the date the Monthly Fee Statement is served (the “Objection Deadline”).
26          PLEASE TAKE FURTHER NOTICE that upon the expiration of the Objection Deadline, the
27
     Applicant shall file a certificate of no objection with the Court, after which the Debtors are authorized
28
     and directed to pay the Applicant an amount equal to 80% of the fees and 100% of the expenses requested

 Case: 19-30088      Doc# 2556      Filed: 06/14/19     2
                                                        Entered: 06/14/19 17:53:14       Page 2 of
                                                 4
 1   in this Monthly Fee Statement. If an objection is properly filed, the Applicant may (i) request the Court

 2   approve the amounts subject to objection or (ii) forego payments of such amount until the next hearing
 3
     to consider interim or final fee applications at which time the Court will adjudicate any unresolved
 4
     objections.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16                                       [remainder of page intentionally blank]

17

18

19

20

21

22

23

24

25

26

27

28

 Case: 19-30088      Doc# 2556      Filed: 06/14/19     3
                                                        Entered: 06/14/19 17:53:14       Page 3 of
                                                 4
 1   Dated: June 14, 2019

 2
                                            Respectfully submitted,
 3

 4
                                            /s/ Eugene V. Armstrong
 5
                                            Eugene V. Armstrong
 6                                          Principal
                                            KPMG LLP
 7                                          55 Second Street
                                            Suite 1400
 8                                          San Francisco, CA 94105
                                            415 963 7301
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 Case: 19-30088     Doc# 2556   Filed: 06/14/19   4
                                                  Entered: 06/14/19 17:53:14   Page 4 of
                                             4
